COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 THE STATE OF TEXAS,                                            No. 08-14-00011-CR
                                                §
                          Appellant,                               Appeal from the
                                                §
 v.                                                          County Court at Law No. 7
                                                §
 ISELA DOMINGUEZ,                                             of El Paso County, Texas
                                                §
                          Appellee.                             (TC# 20110C10845)
                                                §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order granting motion for new trial and reinstate

Appellant’s conviction, in accordance with this Court’s opinion. We further order this decision

shall be certified below for observance.


       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.